Citation Nr: 0506961	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from February 1974 to 
January 1978.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1996 rating decision, 
which denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in September 1996, and the RO 
issued an statement of the case (SOC) in November 1996.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 1997.  

The veteran failed to report to a scheduled Travel Board 
hearing at the RO in May 1999.  

In February 2000, the Board remanded the veteran's claim to 
the RO for additional development.  The RO accomplished the 
requested development, but continued the denial of the claim 
(as reflected in a December 2002 supplemental SOC (SSOC)).  
Thereafter, the veteran's claim was returned to the Board.  

In February 2004, the Board again remanded the veteran's 
claim to the RO for additional development.  The RO 
accomplished the requested development, and continued the 
denial of the claim (as reflected in an October 2004 SSOC).  
Thereafter, the veteran's claim was returned to the Board.   

In December 2004, following recertification of the veteran's 
appeal to the Board, the veteran submitted additional 
argument to the Appeals Management Center (AMC).  The 
additional argument (which reiterates points the veteran has 
previously made) was forwarded to the Board and received in 
February 2005.  

As a final preliminary matter, the Board notes that in a 
December 1995 VA Form 21-4138 (Statement in Support of 
Claim), the veteran contended that he suffered from irritable 
bowel syndrome (IBS) and that the condition should be service 
connected as a residual of the abdominal burns he incurred in 
service.  As this matter has not been adjudicated by the RO, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.  

2.  The competent evidence on the question of whether the 
veteran meets the diagnostic criteria for PTSD is essentially 
in relative equipoise; there is credible supporting evidence 
of the occurrence of an in-service stressor (identified as 
underlying the diagnosis of PTSD); and there is evidence of a 
medical relationship between the established stressor and the 
veteran's symptoms.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.


II.  Factual Background

A review of the veteran's service medical records reflects a 
September 1976 Womack Army Hospital emergency room record in 
which the veteran was treated for burns to his abdomen.  The 
veteran was noted to have spilled a can of C-rations on 
himself.  The impression was second-degree burns.  The 
veteran was treated later that same day at the Fort Bragg 
medical clinic and 2nd degree burns were identified in the 
area of his naval with slight redness and two or three large 
blisters.  The assessment was 2nd degree burns.  Fort Bragg 
clinic records, later in September 1976, note the veteran's 
return for dressing changes for his burn wound to his 
abdomen.  

Medical treatment records from the Danville-Pittsylvania 
Mental Health Services Board and the VA Medical Center (VAMC) 
in Durham, North Carolina, dated from November 1990 to March 
1995, reflect diagnoses and treatment for a delusional 
disorder, dysthymia, and a schizoaffective disorder.  

A November 1995 VA PTSD Clinic psychological testing note 
reflects the veteran's report of a refueling accident in 
service during which he acquired second and third degree 
burns on his stomach.  The veteran reported that he thought 
that he would die, and that he had intrusive memories of the 
event, nightmares, detachment from others and a sense of 
foreshortened future.  Based on an interview of the veteran 
and other diagnostic testing, the veteran was found to meet 
the criteria for a diagnosis of military-related PTSD.  

A July 1996 report of VA examination notes the veteran's 
employment history to include working at a service (gas) 
station.  The veteran reported intrusive thoughts and/or 
recollections of his getting burned in service one or two 
times a week.  He also reported that fires, like house fires, 
reminded him of his getting burned in service and upset him.  
He reported having nightmares of the burning, and that he 
sometimes awakened with his stomach sore as if he had been 
beating on it.  Following a clinical evaluation and review of 
the veteran's relevant history, the examiner noted that the 
veteran's abdominal burn in service did not appear to meet 
the essential criteria for a diagnosis of PTSD.  The 
diagnosis was schizoaffective disorder, by history.  

An October 2000 statement from the Greensboro Vet Center 
reflects that the veteran had participated in counseling 
sessions with the primary focus being on the trauma he 
experienced as a result of being burned in service.  The 
veteran's symptoms were noted as including nightmares, 
flashbacks, hyper arousal, isolation, avoidance of stimuli 
that reminded the veteran of the trauma, anger, and 
depression.  

Treatment records from the Durham VAMC, dated from November 
1998 to October 2001, reflect the veteran's treatment for 
chronic pain, opioid dependence, antisocial personality 
disorder, schizoaffective disorder, and PTSD.  An August 1999 
clinic record reflects the veteran's complaint of a nightmare 
in which he dreamed that he caught on fire.  

A September 2001 report of VA examination reflects the 
veteran's report of having dreams related to fire and his 
burning, and that any fire triggered his dreams and that he 
stayed away from all fire.  A panel of two examiners noted 
that with regard to memory and attention, the veteran was 
able to explain in painstaking detail his experiences in the 
service, the stomach burn event, and the years before and 
after the event, and able to recall exactly what happened.  
It was also noted that while the veteran was recalling his 
stressor, he showed no evidence of any distress whatsoever 
and remained calm with no anxiety level, and his speech was 
with a normal tone, cadence and pitch.  The examiners also 
noted that while being able to easily provided a detailed 
narrative of his military experiences spontaneously, the 
veteran would often refer to handwritten material before 
reporting symptoms or distress.  The examiners indicated that 
they were left with the impression that the veteran was 
reading off information from the piece of paper he was 
carrying rather than describing symptoms spontaneously.  

The examiners noted that they had reviewed the veteran's 
claims file, and that following this review and clinical 
evaluation, the veteran did not appear to meet the multiple-
criteria needed for diagnosis of PTSD.  In this respect, the 
examiners agreed that the veteran's stressor did not seem to 
have been a life-threatening stressor to him and that four 
hours after being treated the veteran reportedly felt good, 
and felt good for months after the incident.  The re-
experiencing of the stressor through nightmares did not seem 
to happen for many years later and the dreams did not present 
in a typical PTSD fashion.  The examiners noted that these 
factors went against the current DSM-IV criteria that a 
person usually undergo an acute stress reaction for the month 
following the stressor, although it was also noted that this 
could be delayed in certain cases.  

The examiners also noted that the avoidance criteria of 
triggering stimuli that was in the central part of the PTSD 
diagnosis did not seem to be apparent in the veteran.  In 
this respect, the veteran reported that he had nightmares 
about fires that awakened him but then reportedly smoked 
cigarettes to calm himself down, which involved lighting 
matches or using a lighter.  The veteran was noted as not 
having any apparent memory problems as he could recall events 
before, at the time of, and after the fuel fire incident.  
His avoidance of crowds was also noted as not relating 
consistent with his stressor as the fire incident did not 
occur in a crowd of people.  Furthermore, the pattern of 
irritability, anger, and interpersonal difficulties the 
veteran showed was far more suggestive of Axis II antisocial 
personality disorders and other Axis II traits rather than 
being a part of an Axis I PTSD syndrome.  In this case, the 
diagnosis was noted as not appearing to include PTSD.  The 
examiners diagnosis included Axis I: alcohol and 
polysubstance abuse and dependence, in remission per the 
veteran, and history of schizoaffective disorder.  

A November 2002 report of VA examination reflects the 
veteran's report that his nightmares, impulse control 
problems, and outbursts of anger were directly related to his 
burn accident experience in service.  Regarding his PTSD 
symptoms, the veteran was noted as denying any intrusive 
thoughts but stated that he daily asked himself why the 
accident happened to him.  He denied having flashbacks and an 
increased startle response.  He stated that he avoided 
television programs and movies that involved explosions or 
fire as these caused him to become upset and begin crying.  
He claimed to also avoid fire of any kind.  He reported that 
his last nightmare had been two to three weeks previously.  

Following an interview with the veteran and a review of his 
relevant medical history, the examiner concluded that the 
veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner noted that the veteran's burn injury was not deemed 
life threatening or serious and was handled on an outpatient 
basis.  Also, while the veteran claimed to have frequent 
nightmares related to the incident, he had been using opiates 
or alcohol since the time of the accident, which could 
influence his symptoms (the onset of the nightmares were 
noted as possibly coinciding with withdrawal from high doses 
of codeine).  Additionally, the veteran claimed to avoid 
fires of all kinds yet reportedly ignited his parents' home 
on one occasion and daily lit cigarettes without difficulty.  
Furthermore, the veteran denied having intrusive thoughts or 
recollections, images or perceptions of the event, and denied 
flashbacks or reliving the event in any way.  The examiner 
noted that the veteran had no difficulty discussing the 
episode, and recalled the event in minute detail.  The 
veteran also did not appear to have a sense of foreshortened 
future or restricted range of affect, no exaggerated startle 
response, hypervigilance, poor concentration, and no problems 
with sleep other than nightmares.  The examiner's diagnosis 
was Axis I: impulse control disorder not otherwise specified, 
history of schizoaffective disorder, and opioid dependence; 
as well as Axis II: Antisocial personality disorder.  

A June 2003 statement from Maurice Murphy, M.S.W., at the 
Greensboro Vet Center notes that during therapy sessions, the 
veteran had expressed a fear of dying while his body was 
burning.  The veteran reportedly had told the VA examiners of 
his fear.  Furthermore, Mr. Murphy also noted that the burn 
injury the veteran suffered had been minimalized by VA 
medical examiners, and that the opinions of the VA examiners 
in September 2001 and November 2002 were inadequate as they 
appeared to be based on the DSM-III-R and not the DSM-IV.  

A September 2003 report of evaluation from a VA treating 
psychiatrist reflects the veteran's treatment history as well 
as the reported history of the in-service burn to his 
stomach.  In particular, the veteran reported that he was 
disturbed by any fire engine or sirens and he feared a fire 
that would become dangerous and out of control; this 
reportedly being how he perceived things when he was burned.  
Controlled fires, cigarette lighters, or fireplaces did not 
otherwise bother him, and pumping gas also did not bother 
him.  The veteran also avoided movies or television shows 
that showed out of control fires or fire engines and would 
stop watching them.  The veteran associated this behavior as 
being avoidant behavior related to his burn in the military.  

The psychiatrist's assessment was Axis I: depression and 
PTSD.  He noted the veteran's report of being fearful of 
dying when he received the second-degree burns in 1976.  The 
psychiatrist indicated that a single incident of trauma as 
occurred with the veteran would not typically cause life-long 
debilitating sequelae as reported by the veteran and the 
records have shown.  The psychiatrist also noted that when 
trauma was less severe or of less duration of exposure, then 
personal vulnerabilities and pre- and post-trauma risk 
factors unique to the individual effected played a more 
important role in PTSD development as well as symptom 
development and severity.  The psychiatrist noted that this 
"may be" the case with the veteran, who displayed a 
prominent personality disorder history although denying any 
childhood difficulties.  

Clinical records from the Durham VAMC, dated in September 
2004, reflect an Axis I diagnosis of PTSD and major 
depressive disorder, along with alcohol abuse in sustained 
remission, and possible opiate abuse.  






III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the governing regulation in effect at the time 
the veteran initially filed his claim for service connection 
for PTSD required a "clear" diagnosis of PTSD; that 
requirement has since been eliminated.  As regards the first 
of the three regulatory criteria, the revised version 
requires only a diagnosis rendered in accordance with 38 
C.F.R. § 4.125(a), which incorporates the provisions of the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 38 C.F.R. § 3.304(f)(3) (2004).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD, not as a 
result of a combat stressor, but as a result of a non-combat 
related traumatic experience in service.  The veteran has 
reported that in September 1976 he accidentally was splashed 
with fuel during the course of "hot fueling" a helicopter.  
The fuel subsequently ignited when the veteran got too near 
an open flame that was being used to heat C-rations.  The 
veteran reported that he could not put the flames out 
initially, and that he was placed on the ground on his 
stomach until the flames died out.  Under these 
circumstances, the veteran's testimony alone cannot 
constitute conclusive evidence of the occurrence of an in-
service stressor; rather, corroborating evidence is needed.  

The Board finds that, here, the record contains some 
independent corroboration of the in-service stressful event 
claimed by the veteran.  A September 1976 Womack Army 
Hospital emergency room medical record reflects treatment for 
burns to the veteran's abdomen.  It was noted that a C-ration 
can spilled on the veteran.  The impression was second-degree 
burns.  A Fort Bragg medical clinic note that same day, 
reflects that the veteran had 2nd degree burns in the area of 
his naval with slight redness and two or three large 
blisters.  The assessment was 2nd degree burns.  As such, the 
Board finds that the veteran's service medical records 
substantially corroborate the occurrence of the claimed in-
service stressor.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(holding that corroboration of every detail of a stressor is 
not required).  Given the foregoing, the Board finds that 
this element of the claim-credible supporting evidence of a 
claimed in-service stressor-is essentially established.  

What this case turns on, however, is whether the veteran 
meets the diagnostic criteria for PTSD.  The record reflects 
several diagnoses of PTSD, including a November 1995 VA PTSD 
Clinic psychological testing note, statements from the 
Greensboro Vet Center, and a September 2003 report and 
opinion of a VA psychiatrist.  The record also includes a 
September 2001 VA examination report, where a panel of two 
examiners noted that it did not appear the veteran met the 
diagnostic criteria for PTSD, and a November 2002 VA 
examination report in which the examiner noted that the 
veteran did not meet the diagnostic criteria for PTSD.  

The examiners that did not diagnose PTSD all conducted 
reviews of the veteran's claims file.  Significant findings 
noted in their examination reports were, in particular, that 
while the veteran had claimed he avoided fires of all kinds 
as a result of his claimed stressful experience in service, 
his actions spoke otherwise as he had reportedly set his 
parents' house on fire and also lit cigarettes frequently, to 
include after his nightmares involving fire; when describing 
the abdominal burning incident, the veteran reportedly did 
not evidence any distress and remained calm without any rise 
in anxiety; the veteran referred to handwritten material 
before reporting symptoms or distress, leaving the impression 
that the veteran's answers were not spontaneous.  

At the same time, the September 2003 VA psychiatrist, who 
also reviewed the veteran's claims file, did offer a 
diagnosis of PTSD, and opined that while normally the 
stressor event reported by the veteran would not cause most 
people to act the way the veteran did, it may have been that 
the veteran was more susceptible due to personal 
vulnerabilities and pre- and post-trauma risk factors unique 
to him.  The clinical psychologist in November 1995, while 
not having reviewed the veteran's claims file, did find the 
veteran, following diagnostic testing and an interview, to 
have PTSD due to his reported in-service stressor.  

The Board has weighed the competing medical opinions of 
record.  In this case, the competent medical evidence weighs 
both in favor and against the veteran's claim, and the Board 
finds that on the question of whether the veteran actually 
meets the diagnostic criteria for PTSD, such evidence is, 
essentially, in relative equipoise.  This supports a finding 
that, at a minimum, the medical evidence, in its totality, at 
least suggests that the veteran currently has PTSD as a 
result of his claimed in-service stressor.  This is 
particularly so in light of the shift from the 3rd to the 4th 
edition of the DSM, from an objective to a more subjective 
standard in the diagnostic criteria for PTSD-particularly, 
in evaluating whether a reported stressor is sufficient to 
support a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 139-
142.  Thus, notwithstanding the fact that some of the 
examiners have ruled out a diagnosis of PTSD, the record also 
includes diagnoses of PTSD, and evidence of a medical nexus 
between the verified stressor and symptoms of the veteran's 
PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Considering the evidence of record in light of the above 
criteria, and resolving reasonable doubt in the veteran's 
favor on the question of whether he meets the current DSM-IV 
criteria for PTSD, the Board finds that the three elements 
for establishing service connection for PTSD have been 
satisfied-i.e., a current diagnosis of the disorder; a link, 
established by medical evidence, between the current 
symptomatology and the in-service stressor; and credible 
evidence that the claimed stressor occurred.   See 38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.  




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


